In a matrimonial action in which the parties were divorced by a resettled judgment dated November 3, 1978, the plaintiff wife appeals from an order of the Supreme Court, Queens County (Berkowitz, J.), dated February 25, 1986, which *604denied her motion pursuant to CPLR 5015 (a) (3) to vacate a prior order of the same court dated June 13, 1985.
Ordered that the order is affirmed, with costs.
The court’s inherent power to vacate orders and judgments obtained by fraud or misrepresentation does not extend to intrinsic fraud such as that which the plaintiff claims to have occurred in this case (see, Matter of Lockett v Juviler, 65 NY2d 182, 186; People v Harris, 118 AD2d 583, appeal granted 67 NY2d 1053). Bracken, J. P., Brown, Niehoff and Kooper, JJ., concur.